Citation Nr: 1232577	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.  He died in June 2008, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the current appellate claim.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in June 2008.  At the time of his death, he was service-connected for major depression and hearing loss.

3.  The record reflects that it is at least as likely as not that the Veteran's service-connected major depression lent assistance to/hastened the Veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.312 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons detailed below, the Board finds that service connection is warranted for the cause of the Veteran's death.  Therefore, no further discussion of the VCAA is warranted with respect to this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service- connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran died in June 2008.  His original certificate of death list his immediate cause of death as cardiorespiratory arrest due to or as a consequence of glioblastoma multifore due to or as a consequence of coronary artery disease - history of CABG due to or as a consequence of chronic obstructive lung disease (COPD).  Other significant conditions contributing to death but not resulting in the underlying cause given included posttraumatic stress disorder (PTSD) and history of cerebral vascular disease.

At the time of his death, the Veteran was service-connected for major depression and hearing loss.  He had no other service-connected disabilities.  In short, the Veteran was not service-connected for any of the disabilities identified as his immediate cause of death on his original certificate of death.  

With respect to the issue of whether the glioblastoma multifore, coronary artery disease, and/or chronic lung disease were incurred in or otherwise the result of the Veteran's military service, the Board notes that no service treatment records are on file and efforts to obtain such records have been unsuccessful.  Under such circumstances, the Board has an obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46   (1996). 

Initially, the Board notes that service connection was denied for heart disease, hypertension, and respiratory disease by a May 2008 rating decision.  Moreover, as part of the present claim, the Appellant does not contend that such disabilities were incurred in or otherwise the result of his military service.  Rather, her contentions are, in essence, that the service-connected major depression had debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other disease or injury that did primarily cause death.  

The issue of whether the service-connected major depression was such that it substantially or materially contributed to the cause of the Veteran's death involves complex medical issue which requires competent medical evidence to resolve.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Nevertheless, as detailed below, there is competent medical evidence which both supports and refutes her contentions.

As stated above, PTSD is identified on the original certificate of death as a condition contributing to death but not resulting in the underlying cause given.  The Board also notes that the Veteran was service-connected for major depression and not PTSD.  However, his original service connection claim was for PTSD, as noted by the May 2008 rating decision which established service connection for the major depression.  Further, the record indicates that VA attributed all of the Veteran's psychiatric impairment to the service-connected disability at the time of his death.  Thus, it does appear that the original certificate of death indicated that the Veteran's service-connected acquired psychiatric disorder (recognized by VA as major depression) was a contributory cause of death.

The aforementioned finding that the certificate of death indicates the service-connected major depression was a contributory cause of death is even more apparent in a revised certificate of death submitted by the Appellant.  In pertinent part, the revised certificate lists the immediate cause of death as cardiorespiratory arrest due to or as a consequence of glioblastoma multifore due to or as a consequence of coronary artery disease - history of CABG, due to or as a consequence of chronic obstructive lung disease, major depression.  In addition, other significant conditions contributing to death but not resulting in the underlying cause given were history of cerebral vascular disease, and long standing history of depression.

Also of record is a private medical statement dated in December 2008 from K. K. V., M.D. (hereinafter, "Dr. V") in support of the Appellant's claim.  Dr. V noted that he took care of the Veteran following brain surgery; that according to the history received the Veteran had chronic major depression for which he took medication and that it was service connected; and that the Veteran had a history of COPD, coronary artery disease, and glioblastoma multifore of brain status-post brain surgery.  Dr. V opined that the Veteran's depression and contributed throughout his post-war life and was a major factor in contributing to his illness and his terminal stage of his life.

The Board notes, however, that neither the original or revised certificate of death, nor the December 2008 statement from Dr. V, provided any rationale in support of the conclusion that the service-connected major depression contributed to the Veteran's death.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board also notes that the certificates of death reflect that no autopsy was performed on the Veteran.

In contrast, another supporting private medical opinion dated in November 2008 from P. J., M.D. (hereinafter, "Dr. J") and E. J. M., Ph.D. (hereinafter, "Dr. M") did contain supporting rationale.  Specifically, Drs. J and M stated that, as former attending physicians, they believed that it was as likely as not that the Veteran's major depression contributed substantially or materially to his cause of death.  Drs. J and M stated that the depression had debilitating effects and general impairment on the Veteran's health to an extent that would render him materially less cable of resisting the effects on other diseases that contributed to his death, and may be ground for a determination that the death was service connected.

The Board also observes that the rationale of Drs. J and M are consistent with the contentions advanced by the Appellant in support of her claim.  Moreover, although no supporting rationale was provided by the certificates of death or the December 2008 statement from Dr. V indicating the Veteran's major depression was a contributing cause of death, they do provide supporting evidence to the opinion advanced by Drs. J and M.

The Board acknowledges that a January 2010 VA medical opinion, promulgated based on review of the Veteran's VA claims folder, concluded that it was less likely as not that the Veteran's service-connected major depression contributed substantially or materially to the Veteran's death.  In pertinent part, the VA clinician noted the fact that PTSD was listed as a contributory cause on the original death certificate; the contention that the Veteran's psychiatric disorder would, by virtue of its impact on the Veteran's health and physical functioning had hastened his death or interfered with his ability to fend off the encroachments of disease; as well as the statement from Drs. J and M.  The VA clinician also noted the results of an April 2008 VA examination which concluded the Veteran had major depression and not PTSD.  The VA clinician further noted that the "instant" cause of death was judged to be cardiorespiratory arrest (meaning that he stopped breathing and his heart stopped beating) which was not an uncommon complication in the presence of advanced cancers of any form, including glioblastoma multifore.  Although coronary artery disease and chronic obstructive lung disease were also listed among the several contributing factors to the Veteran's death, the VA clinician noted that they were not service-connected disorders nor, for that matter, were either of them known to be caused or exacerbated by major depression which was the Veteran's sole relevant service-connected disorder.  Further, the VA clinician stated that, as far as he was aware, there was no causal connection or correlation between glioblastoma multifore and major depressive disorder or combat experience.  Moreover, in a man of the Veteran's age, glioblastoma multifore had an entirely dismal prognosis.  Even in the absence of any other disease process, and given optimal mental health and well being, the Veteran would almost certainly have perished, and perished quickly as a result of his cancer.  Additionally, the VA clinician commented that even if the Veteran had been diagnosed with PTSD, and even if he had come to be judged service connected for same, and even if his coronary artery disease had been attributed to PTSD, the fact remains that the primary underlying cause of death was glioblastoma multifore, which was not a condition known to be caused or exacerbated by PTSD or coronary artery disease.

Despite the foregoing, the Board notes that the January 2010 VA clinician's opinion does not explicitly refute the contention that the Veteran's service-connected major depression had debilitating effects that hastened his death.  Granted, the VA clinician noted that the nature of glioblastoma multifore, identified as the principal cause of death, was such that the Veteran would have died even if he did not have an acquired psychiatric disorder.  Nevertheless, the wording of the opinion does leave open the possibility that his death was still hastened by the service-connected major depression.  

Additionally, the Board is cognizant of the provisions set forth in section 3.312(c).  See 38 C.F.R. § 3.312(c) (1)-(4).  However, when weighing the supporting medical evidence of record against this general guidance, the Board finds that the doubt presented in this case must be weighed in the appellant's favor.  

The relevant medical opinions in this case, that is the November 2008 statement from Drs. J and M and the January 2010 VA medical opinion, were all completed by presumably competent medical professionals who indicated familiarity with the Veteran's overall medical condition at the time of his death, and were supported by stated rationale.  In other words, it appears that there are two different opinions from qualified medical professionals based upon the same factual circumstance, and nothing in the record explicitly refutes either rationale.  The Board also reiterates that while no rationale was provided, the certificates of death and December 2008 statement from Dr. V does provide some support to the opinion of Drs. J and M.  Consequently, the Board must find that the competent medical evidence is in equipoise as to whether the Veteran's service-connected major depression aided or lent assistance to the production of death.

The law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Moreover, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a [claimant] need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the appellant, the Board finds that the record reflects that it is at least as likely as not that the Veteran's service-connected major depression aided or lent assistance to the production of his death.  Therefore, service connection is warranted for the cause of the Veteran's death.  As such, the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


